Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. PCT/CA2018/051369, filed on 10/29/2018.
Drawings
The drawing submitted on 04/27/2020 is considered by the examiner.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: sampling module adapted to, feature extraction module configured to,  a nonverbal audio event definer configured to, a trainer configured to,  in claim13; data storage module configured to in claim 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 5-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shalon et al.(US 2011/0125063 A1).

Regarding Claim1, Shalon et al. teach: A method for training a classification module of nonverbal audio events, the method comprising ([0062] To monitor such activities, the system of the present invention includes a sensor unit mountable on or in a body region of the subject. The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities. Acoustic activity is preferably, non-verbal (i.e. does not result from vocal chord vibrations) acoustic energy at a frequency of 0.001 Hz to 100 kHz, which is generated from mechanically-induced vibrations or motion. Further description of activities and suitable sensors for monitoring such activities is provided hereinbelow. [0063] In some embodiments, a wireless headset system of the present invention comprises several sub-systems: a sensor sensitive to jaw motion, unvoiced mouth sounds (teeth clicks, for example)… [0079] The system can detect the external and/or the intra-body sounds generated during urination. By measuring the duration and frequency of urination throughout the day, the system can keep track of the hydration level of the user.): capturing an in-ear audio signal from an occluded ear ([0096] Chewing events can also be sensed via mechanical deformation of the ear canal that occurs during chewing. One advantage of this signal is that the deformation is strongest when eating, and less strong when talking. The deformations of the ear canal can be detected using microphones or mechanical sensors such as accelerometer, piezo or strain gage technology known in the art, and/or changes in volume or pressure of a space-filling element in the ear canal, and/or optical means. The system can be designed with flexible members to universally fit into all ear canals, or a limited number of standard sizes to fit most ear canals, or lastly custom fit for each individual based on his or her ear canal geometry. [0097] Alternatively, chewing events can be detected via a passive wireless strain monitoring sensor which is inserted into the ear canal. Deformation of the ear canal will cause a capacitance change of the strain monitoring circuit; the change of the capacitance causes a change of the filtering frequency of a filter circuit in the ear canal. Measurement of the frequency of a radio wave passed through the filter circuit enables measurement of the strain of the ear canal and hence detection of chewing action in a wireless fashion with a passive sensor in the ear canal.); associating at least one nonverbal audio event to the captured in-ear audio signal ([0101] The system of the present invention can preferably gather data from one or more of the sensors described above continuously, whenever a sensor detects such event, or when the user indicates the occurrence of an eating event. Any of the sensor's output may be interpreted by a universal algorithm, by asking the user to perform certain calibration tasks (e.g., eat food of known weight and consistency, swallow water, etc.) or by monitoring the patterns over time and adjusting the interpretation algorithms. [0107] The data generated by the system for each subject can be integrated and/or aggregated into a flat or relational database containing the behavior related activity signatures collected from a plurality of subjects over a time period. Such a database would be useful for establishing norms, averages, trends, classifications, calibrations, historical behaviors, reference sets, training data, statistical tests, clinical trials, targeted marketing, third party interventions, and relative scores in a stand-alone manner as pure data or as an integral part of the system used by individual subjects.); sampling the in-ear audio signal ([0208] A preprocessing module detects the presence of eating activity and automatically conditions the signal using automatic gain control on the analog signal prior to being digitized. The normalized signal is digitized using an analog-to-digital converter with a precision of 16 bits and a sampling rate of 8,000 Hz. [0209] A signal processing module extracts a sequence of salient features from the digitized signal. The digitized signal can be parameterized using short-term analysis frames. The frame rate is 1/100 ms and the analysis window is 500 ms.); extracting audio features of each sample of the in-ear audio signal; validating the extracted audio features; associating the validated and extracted audio features to the at least one nonverbal audio event ([0206] Sensor unit 12 (bone conduction microphone in this case) records the sounds made by chewing, swallowing, biting, sipping, and drinking. The salient acoustic features are extracted using a statistical-based pattern recognition system to classify the sounds into specific events. The output of the recognizer can be a hypothesized event sequence that can be used to track the flow of ingested food. The accuracy of the hypothesized output can be validated using a database of sounds annotated by a panel of human expert listeners. [0209] A signal processing module extracts a sequence of salient features from the digitized signal. The digitized signal can be parameterized using short-term analysis frames. The frame rate is 1/100 ms and the analysis window is 500 ms. [0210] To classify the input signal into an optimal sequence of eating events processing unit 14 can search a state graph that represents all admissible state sequences. Once the HMM parameters are estimated it is possible to search for the most likely state sequence given the observed data. A panel of human expert listeners can annotate training data efficiently using a multimedia recording of the subjects that may include audio, video and position of the mouth or jaw. Once the HMM parameters are estimated it is possible to search for the most likely state sequence given the observed data. The sequence of states is used to hypothesize the sequence of bites, chews, and swallows. Alternative methods of classifying the data include neural networks classifier. Another alternative is to detect chew events using a sliding window. For each window offset a score is computed using a Gaussian mixture model. Alternatively wavelet methods can be used to classify the relevant chew features.); and training the classification module according to the validated and extracted audio features associated to the at least one nonverbal event ([0106] The system can detect the eating patterns of the user over time, thereby building a database of ingestion behavior and "learning" and customizing the performance of the system to the user. [107] By way of a second example, an aggregated database of the ingestion related motion or acoustic energy patterns detected for a plurality of users can be used to train the algorithms used to convert these patterns into classifications of ingestion behaviors. [0211] Features such as chew count, chew, duration, and chew energy are computed as part of "eating" events. The features are fed to a mapping algorithm that estimates the weight of the ingested food based on a calibration of the known food weight reference available database used to train system 10. Alternative methods of estimating the ingested food weight include HMM's, neural network, and regression trees.).

Regarding Claim 2 Shalon et al. teach: The method of claim 1, wherein the capturing of the in-ear audio signal is performed when the ear canal is at least partially occluded or partially isolated from an external environment (See rejection of claim 1 and Fig.1, [0096] Chewing events can also be sensed via mechanical deformation of the ear canal that occurs during chewing. The deformations of the ear canal can be detected using microphones or mechanical sensors such as accelerometer, piezo or strain gage technology known in the art, and/or changes in volume or pressure of a space-filling element in the ear canal, and/or optical means. The system can be designed with flexible members to universally fit into all ear canals, or a limited number of standard sizes to fit most ear canals, or lastly custom fit for each individual based on his or her ear canal geometry. [0097] Alternatively, chewing events can be detected via a passive wireless strain monitoring sensor which is inserted into the ear canal. Deformation of the ear canal will cause a capacitance change of the strain monitoring circuit; the change of the capacitance causes a change of the filtering frequency of a filter circuit in the ear canal. Measurement of the frequency of a radio wave passed through the filter circuit enables measurement of the strain of the ear canal and hence detection of chewing action in a wireless fashion with a passive sensor in the ear canal.).

Regarding Claim 5, Shalon et al. teach: The method of claim 1, wherein validating the extracted audio features further comprises comparing the extracted audio features with a plurality of samples of the in-ear audio signal (See rejection of claim 1 and [0206] Sensor unit 12 (bone conduction microphone in this case) records the sounds made by chewing, swallowing, biting, sipping, and drinking. The salient acoustic features are extracted using a statistical-based pattern recognition system to classify the sounds into specific events. The output of the recognizer can be a hypothesized event sequence that can be used to track the flow of ingested food. The accuracy of the hypothesized output can be validated using a database of sounds annotated by a panel of human expert listeners. [0209] A signal processing module extracts a sequence of salient features from the digitized signal. The digitized signal can be parameterized using short-term analysis frames. The frame rate is 1/100 ms and the analysis window is 500 ms. [0210] The sequence of states is used to hypothesize the sequence of bites, chews, and swallows. [0211] Features such as chew count, chew, duration, and chew energy are computed as part of "eating" events. The features are fed to a mapping algorithm that estimates the weight of the ingested food based on a calibration of the known food weight reference available database used to train system 10.).

Regarding Claim 6, Shalon et al. teach:  The method of claim 1, wherein validating the extracted audio features further comprises testing the classification module with the extracted audio features (See rejection of claim 5, specifically [0211] Features such as chew count, chew, duration, and chew energy are computed as part of "eating" events. The features are fed to a mapping algorithm that estimates the weight of the ingested food based on a calibration of the known food weight reference available database used to train system 10.).

Regarding Claim 7, Shalon et al. teach:  The method of claim 6, wherein testing the classification module further comprises capturing another in-ear audio signal for a same at least one nonverbal audio event (See rejection of claim 5, specifically [0206] Sensor unit 12 (bone conduction microphone in this case) records the sounds made by chewing, swallowing, biting, sipping, and drinking. The output of the recognizer can be a hypothesized event sequence that can be used to track the flow of ingested food. The accuracy of the hypothesized output can be validated using a database of sounds annotated by a panel of human expert listeners).

Regarding Claim 8, Shalon et al. teach:  The method of claim 1, wherein the at least one nonverbal audio event is a user induced nonverbal audio event (See rejection of claim 5, specifically [0206] Sensor unit 12 (bone conduction microphone in this case) records the sounds made by chewing, swallowing, biting, sipping, and drinking.).

Regarding Claim 9, Shalon et al. teach:   The method of claim 8, wherein the user induced nonverbal audio event is selected from the group consisting of teeth clicking, tongue clicking, blinking, eye closing, teeth grinding, throat clearing, saliva noise, swallowing, coughing, talking, yawning with inspiration, yawning with expiration, respiration, heartbeat and head or body movement, earpiece manipulation, and any combination thereof (See rejection of claim 5 and [0071] Acoustic energy generated by chewing, swallowing, biting, sipping, drinking, teeth grinding, teeth clicking, tongue clicking, tongue movement, jaw muscles or jaw bone movement, spitting, clearing of the throat, coughing, sneezing, snoring, breathing rate, breathing depth, nature of the breath, heartbeat, digestion, motility to or through the intestines, tooth brushing, smoking, screaming, user's voice or speech, other user generated sounds, and ambient noises in the user's immediate surroundings can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area, on the skull, neck, throat, chest, back or abdomen regions. The preferred area allows for such sounds to be analyzed in order to determine the nature of the bolus swallowed (type of food, number of chews, hard versus soft chews, crunchy versus soft food, ingestion of liquid etc.). Microphones in different positions or orientations can be tuned to detect sounds originating within the user's body as opposed to ambient sounds surrounding the user. Software can be used to select which microphone is given priority for data collection and analysis based on the situation. Each microphone can be optimized to receive a specific range of sound frequencies corresponding to the signal to be measured. The sensing element can be designed to be sensitive to a wide range of frequencies of the acoustic energy generated in the head region, ranging from approximately 0.001 hertz up to approximately 100 kilohertz. The sensing element can be sensitive to just a narrow range of frequencies and a multiplicity of sensing elements used to cover a broader range of frequencies. The sensing element can receive the acoustic energy via air transmission, tissue or bone conduction.).

Regarding Claim 10, Shalon et al. teach:   The method of claim 1, wherein the at least one nonverbal audio event is a mechanically-induced event that is external to the user (See rejection of claim 9 and [0071] … ambient noises in the user's immediate surroundings can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area, on the skull, neck, throat, chest, back or abdomen regions. [0075] The ambient noise or the noise of the speaker can be cancelled out from the microphone input using passive and active means such as a focusing diaphragm, …).

Regarding Claim 11, Shalon et al. teach: The method of claim 1, wherein training the classification module further comprises generating instructions configured to identify a non-verbal audio of a captured audio signal based on the validated and extracted audio features associated to the at least one nonverbal event, the classification module being configured to execute the generated instructions(See rejection of claim 1 specifically, [0106] The system can detect the eating patterns of the user over time, thereby building a database of ingestion behavior and "learning" and customizing the performance of the system to the user. [107] By way of a second example, an aggregated database of the ingestion related motion or acoustic energy patterns detected for a plurality of users can be used to train the algorithms used to convert these patterns into classifications of ingestion behaviors. [0211] Features such as chew count, chew, duration, and chew energy are computed as part of "eating" events. The features are fed to a mapping algorithm that estimates the weight of the ingested food based on a calibration of the known food weight reference available database used to train system 10. Alternative methods of estimating the ingested food weight include HMM's, neural network, and regression trees.).

Regarding Claim 12, Shalon et al. teach: The method of claim 1, wherein training the classification module further comprises adding to the classification module the validated and extracted features associated to the at least one nonverbal event (See rejection of claim 1 specifically, ([0106] The system can detect the eating patterns of the user over time, thereby building a database of ingestion behavior and "learning" and customizing the performance of the system to the user. [0107] The data generated by the system for each subject can be integrated and/or aggregated into a flat or relational database containing the behavior related activity signatures collected from a plurality of subjects over a time period. By way of example, a database of the physical activity patterns or ingestion patterns of many subjects can be cross referenced to a database of their health, medical, exercise, drug use and/or weight records. By way of a second example, an aggregated database of the ingestion related motion or acoustic energy patterns detected for a plurality of users can be used to train the algorithms used to convert these patterns into classifications of ingestion behaviors. [0206] Sensor unit 12 (bone conduction microphone in this case) records the sounds made by chewing, swallowing, biting, sipping, and drinking. The salient acoustic features are extracted using a statistical-based pattern recognition system to classify the sounds into specific events. The output of the recognizer can be a hypothesized event sequence that can be used to track the flow of ingested food. The accuracy of the hypothesized output can be validated using a database of sounds annotated by a panel of human expert listeners. [0209] A signal processing module extracts a sequence of salient features from the digitized signal. The digitized signal can be parameterized using short-term analysis frames. The frame rate is 1/100 ms and the analysis window is 500 ms. [0210] To classify the input signal into an optimal sequence of eating events processing unit 14 can search a state graph that represents all admissible state sequences. Once the HMM parameters are estimated it is possible to search for the most likely state sequence given the observed data. A panel of human expert listeners can annotate training data efficiently using a multimedia recording of the subjects that may include audio, video and position of the mouth or jaw. Once the HMM parameters are estimated it is possible to search for the most likely state sequence given the observed data. The sequence of states is used to hypothesize the sequence of bites, chews, and swallows. Alternative methods of classifying the data include neural networks classifier. Another alternative is to detect chew events using a sliding window. For each window offset a score is computed using a Gaussian mixture model. Alternatively wavelet methods can be used to classify the relevant chew features.).

Regarding Claim 13, Shalon et al. teach: A system for training a classification module of nonverbal audio events, the system comprising: an electronic earpiece having an in-ear microphone for capturing an audio signal from the ear canal; a sampling module adapted to sample the stored audio signal of the data storage module; a feature extraction module configured to: extract a plurality of audio features from the sampled audio signal; and validate the extracted audio features; a nonverbal audio event definer configured to receive a nonverbal audio event definition corresponding to the captured audio signal; a trainer configured to train a configuration module by associating the validated plurality of audio features to the received nonverbal audio event definition (See the rejection of claim 1).

Regarding Claim 14, Shalon et al. teach:  The system of claim 13, wherein the trainer is further configured to train the classification module to detect at least one of a health indicator, mood indicator, biosignal indicator, artefact indicator, command indicator, non-user induced event indicator, user induced event indicator (See rejection of claim 1, specifically [0066] The system can also be used to monitor and modify behaviors associated with eating disorders such as bulimia and anorexia, as well as to other behaviors including snoring, sleep apnea, bruxism, smoking, alcohol consumption, drug addiction, exercise and physical training, stuttering, panic disorders, attention deficit, hyperactivity disorders, or other disorders that have unique physiological, sound or motion characteristics (i.e. activities) that can be identified and monitored. [0087] The system can also measure the user's heart rate, heart rate coherence, breathing rate or breathing depth patterns or galvanic skin response to assess their stress, fear or anger level and then provide feedback to reduce the stress by, for example, talking the user through breathing exercises. This could be useful in proactively reducing violent activity and impulsive behavior. The galvanic skin response can also be correlated to the general mood of the user and the system can provide encouraging or funny verbal feedback to improve the user's mood. [0107] The data generated by the system for each subject can be integrated and/or aggregated into a flat or relational database containing the behavior related activity signatures collected from a plurality of subjects over a time period. By way of example, a database of the physical activity patterns or ingestion patterns of many subjects can be cross referenced to a database of their health, medical, exercise, drug use and/or weight records. By way of a second example, an aggregated database of the ingestion related motion or acoustic energy patterns detected for a plurality of users can be used to train the algorithms used to convert these patterns into classifications of ingestion behaviors. [0255] System 10 can utilize any physical activity indicator alone or a combination of base metabolic rate, physical activity, gender, age, height, weight, medical records, medical background, and health status of the individual to calculate the caloric expenditure and full energy balance of the user.).

Regarding Claim 15, Shalon et al. teach: The system of claim 13, wherein the trainer is further configured to train the classification module to determine a nonverbal audio event according to an in-ear audio signal captured by a health monitoring system (See rejection of claim 14).

Regarding Claim 16, Shalon et al. teach: The system of claim 13, wherein the trainer is further configured to train the classification module to determine a nonverbal audio event according to an in-ear audio signal captured by an artefact removal system (See rejection of claim 14).

Regarding Claim 17, Shalon et al. teach: The system of claim 13, wherein the trainer is further configured to train the classification module to determine a nonverbal audio event according to an in-ear audio signal captured by a biosignal monitoring system (See rejection of claim 14).

Regarding Claim 18, Shalon et al. teach: The system of claim 13, wherein the trainer is further configured to train the classification module to determine a nonverbal audio event according to an in-ear audio signal captured by a silent interface (See rejection of claim 14 and also see [0071] … ambient noises in the user's immediate surroundings can be monitored through one or more sensors (e.g. microphones) positioned in or around the ear area, on the skull, neck, throat, chest, back or abdomen regions. [0075] The ambient noise or the noise of the speaker can be cancelled out from the microphone input using passive and active means such as a focusing diaphragm, …).

Regarding Claim 19, Shalon et al. teach: The system of claim 13, the system further comprising an audio signal data storage module configured to store the captured audio signal (See rejection of claim 1 and [0107] The data generated by the system for each subject can be integrated and/or aggregated into a flat or relational database containing the behavior related activity signatures collected from a plurality of subjects over a time period. By way of example, a database of the physical activity patterns or ingestion patterns of many subjects can be cross referenced to a database of their health, medical, exercise, drug use and/or weight records. By way of a second example, an aggregated database of the ingestion related motion or acoustic energy patterns detected for a plurality of users can be used to train the algorithms used to convert these patterns into classifications of ingestion behaviors.).

Regarding Claim 20, Shalon et al. teach: The system of claim 13, the trainer being configured to generate instructions configured to identify a non-verbal audio even of a captured audio signal based on the validated plurality of audio features associated to the received nonverbal audio event definition, the classification module being configured to execute the generated instructions (See rejection of claim 11.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Shalon et al.
Regarding Claim 3, Shalon et al. teach:  See rejection of claim 1, and [0062] The sensor is selected capable of sensing mechanical (e.g. jaw motion), thermal (e.g. body temperature), electrical (e.g. EKG or EMG) or acoustic activities. Acoustic activity is preferably, non-verbal (i.e. does not result from vocal chord vibrations) acoustic energy at a frequency of 0.001 Hz to 100 kHz, which is generated from mechanically-induced vibrations or motion.  [0209] A signal processing module extracts a sequence of salient features from the digitized signal. The digitized signal can be parameterized using short-term analysis frames. The frame rate is 1/100 ms and the analysis window is 500 ms. [0211] Features such as chew count, chew, duration, and chew energy are computed as part of "eating" events.
Shalon et al. do not explicitly teach: wherein the sampling further comprises sampling a frame having a duration ranging between 200 milliseconds and 1200 milliseconds.
However Shalon et al. teaching frame duration above overlap or lie inside ranges as claimed.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Therefore it would have been obvious to one of the ordinary skilled in the art before the effective filling date of the invention was made for Shalon et al. to  sampling a frame having a duration ranging between 200 milliseconds and 1200 milliseconds in order to compute an non-verbal event.

Regarding Claim 4, Shalon et al. teach: The method of claim 3 wherein the sampling further comprises sampling a 400 milliseconds frame of the in-ear audio signal (See rejection of claim 3, In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record Abeyratne et al. (Us 10098569 B2) teach: (Abstract)A method of operating a computational device to process patient sounds, the method comprises the steps of: extracting features from segments of said patient sounds; and classifying the segments as cough or non-cough sounds based upon the extracted features and predetermined criteria; and presenting a diagnosis of a disease related state on a display under control of the computational device based on segments of the patient sounds classified as cough sounds..
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD K ISLAM whose telephone number is (571)270-5878. The examiner can normally be reached Monday -Friday, EST (IFP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD K ISLAM/Primary Examiner, Art Unit 2656